DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Disposition of the Claims
Claims 1-9, 12-22, 25-27 and 29-35 are pending in the application.  Claims 10-11, 23-24 and 28 have been canceled.
The amendments to claims 1, 29 and 32, and new claim 35, filed on 3/16/2021, have been entered in the above-identified application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 32 and 34-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 32 and 35 recite the limitation “without using any extra yarn or the like.”  It is unclear what is included and excluded by this limitation
Claim 34 recites the limitation “correspondingly oriented in selected direction relative to a length direction of the fabric portion,” which is unclear.
Claim 35 recites the limitation “wherein the connection feature are formed,” which is unclear.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 5-9, 12-19, 22, 25-27 and 29-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nishimura ‘278 (US Patent No. 5,783,278) in view of by Bruyere (US Patent No. 6,494,235).

Regarding claims 1-2, 5-9, 12 and 34-35, Nishimura ‘278 teaches a reinforcing woven fabric that uses as weaving threads flat and substantially non-twisted multifilaments of reinforcing fibers (tapes), as warps and wefts (see Abstract).  Nishimura ‘278 teaches use of the woven fabrics as bias cut woven fabrics whose fiber directions are +45° and -45°, such as woven fabrics ‘42’ and ‘43’ in Fig. 13 (see col. 12 lines 8-19 and col. 26 lines 25-34).  

With regard to the claimed limitation of the fabric having a length and width, wherein the width extends from a first side to a second side, the first side being parallel to the second side along the length, Nishimura ‘278 shows illustrations of fabrics having lengths and widths with parallel sides as claimed (see Figs. 8-13). 

With regard to the claimed limitations “wherein the connection points or connection areas are formed at only overlapping tape areas with a connection feature connecting at least 

With regard to the claimed limitation of connection points or connection areas being provided as discrete points or areas and being unconnected to each of the other overlapping tape areas apart from being applied to the same fabric, Nishimura ‘278 further teaches that the covering factor of the woven fabric can range from 95% to 100% (see col. 9).  The examiner notes that when the cover factor of the fabric is lower than 100%, the woven fabric will comprise gaps, and thus bonding the warps and wefts to each other at positions of their intersections would result in discrete unconnected bonding points or areas.  In the alternative, it would have been obvious to one having ordinary skill in the art at the time of the invention to have expected that bonding the warps and wefts to each other at positions of their intersections in a woven fabric with a cover factor of less than 100% would result in discrete bonding points or areas at the bonded fiber intersections, as woven fabrics with a cover factor of less than 100% would comprise gaps between the fibers (e.g., see col. 9 lines 44-50 of Nishimura ‘278). 

Nishimura ‘278 does not appear to explicitly disclose wherein each tape of the plurality of tapes is provided in a discrete length, the discrete length of each tape being longer than the width of the fabric and shorter than the length of the fabric.

However, Bruyere teaches a bias fabric in the form of a cloth of length ‘L’ and of finite width ‘l’, constructed by interlaced yarns 2 (a first set of tapes) and yarns 3 (a second set of tapes) extending in respective directions ‘D’ and ‘d’ that are oblique relative to the length ‘L’ (see Abstract, Figs. 1 and 16).  Bruyere teaches that, according to a characteristic, the yarns ‘2’ and ‘3’ are of finite length and are interrupted on at least one selvage such as 1a relative to the other such as 1b (see col. 6 lines 25-35 and Fig. 1).  The examiner also notes that, in Bruyere’s Fig. 1, it can be seen that yarns ‘2’ and ‘3’ have a length longer than the width (l) of the fabric and shorter than the length ‘L’ of the fabric (see col. 6 lines 3-9 and 25-35). 

It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the yarns in the reinforcing woven fabric of Nishimura ‘278 with finite lengths longer than the width of the fabric and shorter than the length of the fabric in order to obtain a bias fabric that can be of indefinite length, wherein individual yarns may generally have a ±45° bias and may also be naturally capable of being subjected to other angular variations, and wherein such fabrics are useful in industrial and reinforcement applications, as taught by Bruyere (see Abstract, cols. 1-2 lines 66-4, col. 6 lines 1-30 and col. 13 lines 51-57).

Regarding claim 3, Bruyere teaches that in practice it is often desirable to be able to have fabrics in which individual yarns extend on the bias, with such bias, although generally ±45° bias, naturally being capable of being subjected to angular variations that facilitate angular spreading of one of the categories of yarns (cols. 1-2 lines 66-4).

Regarding claim 13, Nishimura ‘278 shows examples of spread fiber tapes (e.g., see Fig 12). In the alternative, Bruyere teaches using single-strand or single-filament yarns or multifilament yarns of regular, uniform, and/or heterogeneous shape, and even from optionally single-strand yarns or roving that is naturally flat or that has been shaped to become flat (see col. 4 lines 10-19).

Regarding claims 14-16 and 25-26, Nishimura ‘278 shows examples of fabrics where the ends of the yarns are free (see Figs. 3-4 and 12).  Bruyere teaches that the cloth can optionally have yarns such as ‘2’ in which every other yarn forms a loop ‘4’ at one of the selvages, such as 1b (see col. 6 lines 28-35 and Fig. 1).  Bruyere also teaches that the yarns ‘2’ and ‘3’ are flat in shape and have no twist over their entire length (see col. 6 lines 57-63; also see col. 4 lines 10-19).   

Regarding claim 17, Bruyere teaches that a layer of adhesive material may be coated on the selvages of the cloth (see col. 10 lines 38-48).  

Regarding claims 18-19 and 27, Nishimura ‘278 teaches industrial applications such as fiber-reinforced plastics having high reliability, for instance structural materials for aircraft (see columns 32-33 lines 64-10).  Nishimura ‘278 also teaches laminated structures wherein the arrangement directions of the fiber layers include 0°/90° and ±45° (see columns 11-12 lines 60-19). 

Regarding claims 22 and 29, Nishimura ‘278 remains similarly as applied to claims 1 and 7 above, and further shows examples of multifilament yarns having uniform thicknesses (see Figs. 8-13).  Nishimura also teaches that, in the reinforcing woven fabric substrate, the warps and the wefts “are bonded at their intersections by an adhesive (for example, a low-melting point polymer as aforementioned)” (see col. 12 lines 54-67).  In the alternative, Bruyere teaches use of a coated material applied during manufacture so as to hold captive either the cut ends of the yarns and/or loops (column 6 lines 31-35, and col. 10 lines 39-46).

Regarding claim 30, as applied above to claim 1, Nishimura ‘278 teaches that the yarns in the woven fabrics can be bonded to each other at intersections (see col. 10 lines 12-27).  

Regarding claim 31, Nishimura ‘278 shows examples of fabrics where the ends of the yarns are free (see Figs. 3-4 and 12).  Bruyere teaches that, according to a characteristic, the yarns ‘2’ and ‘3’ are of finite length and are interrupted on at least one selvage such as 1a relative to the other such as 1b (see col. 6 lines 25-35 and Fig. 1).   

Regarding claims 32-33, Nishimura ‘278 in view of Bruyere remains similarly as applied above.  With regard to claimed imitation, “wherein a shape of the fabric segment formed of the first set of tapes and the second set of tapes achieves a hexagon-like shape as the plurality of tapes of the first set of tapes and the second set of tapes are laid, wherein the two opposed longitudinal edges that define the length of the fabric extend as two parallel sides of the hexagon-like shape, thus the fabric portion is not rectangle-like during the laying of the plurality of tapes,” the examiner notes that portions of the fabrics of Bruyere can be seen to be hexagonal-like and not rectangle-like as claimed (e.g., in Figure 1 or Fig. 16, a hexagonal like shape can be seen including portions of edges 1a and 1b and the oblique yarns that intersect at the middle of the fabric with respect to the width direction of the fabric).
In addition, or in the alternative, the examiner notes that these claims include product-by-process limitations.  The final product being claimed appears to be the same as or obvious over the prior art product, in which case differences in process are not considered to impart patentability. Thus, the burden is shifted to Applicant to show that any differences in process would result in an unobvious difference between the claimed product and the prior art product.  
	
	
	


Claims 3-4 and 20-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nishimura ‘278 (US Patent No. 5,783,278) in view of by Bruyere (US Patent No. 6,494,235), as applied to claim 1 above, further in view of Nishimura ‘541 (US Patent No. 4,786,541). 

Regarding claims 3-4 and 20-21, Nishimura ‘278 in view of Bruyere remains as applied above.

Nishimura ‘278 in view of Bruyere does not appear to explicitly disclose said first and second oblique orientations being non-perpendicular to each other, thereby forming either an acute or obtuse angle between said first and second orientations.

However, Nishimura ‘541 teaches a fiber material for reinforcing plastics prepared by laminating at least one first fiber substrate and at least one second fiber substrate, wherein in the second fiber substrate the reinforcing fibers extend in two directions including directions having angles of ±(25-65) degrees relative to the longitudinal direction (see Abstract, col. 3 lines 18-34, and Fig. 1).

It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the fiber angles in the fabric of Nishimura ‘278 in view of Bruyere with angles of ±(25-65) degrees relative to the longitudinal direction of the fabric in order to obtain reinforcing fiber material that can give quasi-isotropic physical properties to large fiber reinforced plastics (FRP) in the direction within its surface, as taught by Nishimura ‘541 (see Abstract, col. 2 lines 5-50, col. 3 lines 18-34 and 51-58, and Fig. 1).


Response to Arguments

Applicant's arguments filed 3/16/2021 have been fully considered but they are not persuasive. 

Contention (1): Applicant contends that the polymer binding yarns in Nishimura ‘278 inevitably occur partly in-between the intersecting warps and wefts and partly as floats on the fabric's surface, and that the present application clearly discloses that the presence of extra yarns for improved material quality are eliminated, whether such extra yarns float. 

Regarding this contention, the examiner notes that the claimed limitation of “a plurality of tapes” is interpreted in light of applicant’s specification, for instance at paragraphs [0326]-[0330].  In this section, applicant discloses that the Oblique Fiber Textiles (OFTs) comprise either one or more or combination of different materials of tapes from a selection of (among others) fibrous material such as textile ribbons/bands/nets, organic fibers/filaments etc., and construction types including even edges, uneven edges, parallel edges, non-parallel edges, variable width, coated and infused forms, adhesive bearing, combinations of any two or more types, single layer type, two or more layered type, with either regular or irregular orientations of fibers/fibrils ([0326]-[0330]).  Paragraph [0267] of applicant’s specification also discloses that flow of material (fibers, glue, adhesive etc.) will provide certain secondary interconnectivity/cohesiveness in the tapes' thickness direction, and that flow of material also happens when interconnectivity between tapes is achieved, e.g. when tapes of either a polymeric material or fibrous tapes comprising polymeric and non-polymeric materials are used such that they can be consolidated thermally by fusing.  
Thus, in the examiner’s view, Nishimura ‘278’s teaching of low-melting point polymer yarns arranged along a weaving thread of a flat reinforcing filamentary yarn (e.g. disposed at a central portion and/or disposed in parallel to the warps) meets the claimed limitations of tapes 

Contention (2): Applicant contends that the combination Bruyere and Nishimura 278 is improper because Bruyere teaches away from bonding.  Specifically applicant contends that, in a discussion of Prior Art, Bruyere specifically discloses that bonding is unsatisfactory ' _use of fixing or bonding means... in order to fix the yarns in the newly-imparted orientation….. such a requirement leads to the bias fabric having significant stiffness ... no longer capable of satisfying the requirement of being easy to drape or to lay.

Regarding this contention, although Bruyere suggests that bonding or fixing means can lead to a bias fabric having significant stiffness and not being easy to drape or lay, Bruyere also teaches binding the selvages of a cloth by means of cords, ribbons, tapes, etc. or indeed to coat them in any suitable material, such as a layer of adhesive substance (col. 10 lines 38-48).  Thus, Bruyere teaches a degree of bonding and/or fixing.  In comparison, the examiner notes Nishimura ‘278 does not require that the entire fabric be bonded, but instead teaches wherein the handling property can be greatly improved by bonding specified portions of the woven fabric (col. 10 lines 12-17 and 44-57).  Nishimura ‘278 also teaches that the reinforcing woven fabric can be obtained as a substrate that is excellent in draping property (Abstract and col. 13 lines 49-62).  Thus, in the examiner’s view, one having ordinary skill in the art would reasonably have expected that bonding and/or fixing at least portions of the woven fabric would be advantageous, and that excellent draping properties could still be obtained.  


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/Kevin Worrell/Examiner, Art Unit 1789                                                                                                                                                                                                        
/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789